ATTORNEY GRIEVANCE COMMISSION                           IN THE
  OF MARYLAND                                           COURT OF APPEALS
                                                        OF MARYLAND
              Petitioner,                                                       39
                                                        Misc. Docket AG No.
V.
                                                         September Term, 2017

MICHAEL DAVID DOBBS

              Respondent.

                                         ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action filed by

Petitioner pursuant to Maryland Rules 19-721(a)(2) and 19-738 and the Respondent's

response to the Court's Order to Show Cause, if any, it is 3rd day of         January

2017, by the Court of Appeals of Maryland;

       ORDERED, that the Respondent, Michael David Dobbs, be and hereby is

temporarily suspended from the practice of law in the State of Maryland pursuant to

 Maryland Rule 19-738(d) until further order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Michael David

 Dobbs from the register of attorneys in this Court and certify that fact to the Trustees of

 the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

 this State in accordance with Maryland Rule 19-761(b).


                                                     /s/ Clayton Greene Jr.
                                                   Senior Judge